DETAILED ACTION
	This is the first office action for US Application 17/118,830 for a Trash Bag Retaining Apparatus.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7-10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0006777 to Schiller.  Regarding claim 1, Schiller discloses a trash bag retaining apparatus comprising a proximal end (30) and a distal end (20).  The distal end comprises a slide stop (52), and one or more surfaces defining .
Regarding claim 4, the distal end of the trash bag retaining apparatus is insertable into the proximal end (see figure 2 showing distal end 20 inserted into proximal end 30).  Regarding claim 5, the trash bag retaining apparatus comprises a uniform profile shape.  Regarding claim 7, the proximal end comprises a support arm (46a or 46b) configured to be secured to a receptacle wall.  Regarding claim 8, the inlet is sized and shaped to release a portion of a trash bag in response to a lateral force parallel to the proximal end.
Regarding claim 9, Schiller discloses a trash bag retaining system comprising a pair of support arms (see fig. 1… 20 and 30 on each side) extending outward from a receptacle wall (3), the pair of support arms configured to hold a plurality of trash bags. There is a trash bag retaining apparatus integrated with each support arm of the pair of support arms, with each apparatus comprising a proximal end (one side of 20) and a distal end (the opposite side of 20).  The distal end comprises a slide stop (52), and one or more surfaces defining an inlet (54b) positioned between the slide stop and the proximal end.  The inlet extends into a body of the trash bag retaining apparatus, and is configured to receive and selectively retain an edge of a trash bag.
Regarding claim 10, the proximal end is insertable into a support arm (formed by 46a, 46b, 48a, and 48b), the proximal end comprises an abutment face (inner surfaces of 51) to abut the support arm upon insertion of the proximal end into the support arm, and the abutment face is sized and shaped to match a size and shape of the support .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 11, 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of D770,783 to Stroud et al.  Regarding claims 2 and 11, Schilling does not disclose a sliding surface between the proximal end and the inlet .
Regarding claims 3 and 12, Stroud et al. discloses the one or more surfaces defining the inlet as comprising an overhang portion from the sliding surface positioned above the inlet.  Schiller also discloses an overhang portion (58) on the opposite side of the inlet and placing parts in a different location to perform the same function has been held to be a design preference that is obvious to one of ordinary skill in the art.
Regarding claim 17, Shiller discloses a support arm including a sliding surface that extends between a first portion and a second portion of the support arm having uniform dimensions.  The first portion is configured to secure the support arm to a receptacle wall (3).  The second portion comprises a slide stop (52), and one or more surfaces defining a break in the sliding surface to form an inlet (54b) positioned adjacent to the slide stop, wherein the inlet is configured to receive and selectively retain an edge of a trash bag.
Schilling does not disclose a sliding surface between the proximal end and the inlet that includes an inclined surface extending inward into the inlet.  Stroud discloses a hanger that utilizes a sliding surface including an inclined surface that extends into an 
Stroud et al. discloses the one or more surfaces defining the inlet as comprising an overhang portion from the sliding surface positioned above the inlet.  Schiller also discloses an overhang portion (58) on the opposite side of the inlet and placing parts in a different location to perform the same function has been held to be a design preference that is obvious to one of ordinary skill in the art.
Regarding claim 18, the portion of the sliding surface overhanging the inlet comprises a portion of the sliding surface angled into the inlet (see figs. 1 and 2 of Stroud et al.).  Regarding claim 19, the inlet is sized and shaped to release a portion of a trash bag in response to a lateral force parallel to the support arm.  Regarding claim 20, the sliding surface is configured to interface with a portion of a trash bag, and the inlet is configured to receive the portion of the trash bag sliding into the inlet from the sliding surface.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling.  Schilling does not disclose the uniform profile shape of the trash bag retaining apparatus as circular, or a size and shape of the slide stop matching the size and shape of the abutment face.  However, the specific shape or size of the apparatus is a design .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0123051 to Astwood
US 2010/0123050 to Astwood
US 4998694 to Barteaux
US 6726156 to Scola
US 6152408 to O’Grady
The above prior art discloses various trash bag retaining apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632